Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153387                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  MICHELE PRICE a/k/a MICHELE BURKE,                                                                       Joan L. Larsen,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 153387
                                                                   COA: 329004
                                                                   Wayne CC: 15-002017-NH
  ELENI CALLIS, D.D.S.,
            Defendant-Appellant,
  and
  JERRY A. ARONOFF, D.D.S.,
            Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 18, 2016
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2016
           p0928
                                                                              Clerk